DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art doesn’t disclose or suggest:
“A method for adapting content composites to device operations of an endpoint media device, the method comprising: 
processing, by one or more processing devices, blockchain data associated with a blockchain address; 
mapping, by the one or more processing devices, one or both of the blockchain data and the blockchain address to a first endpoint media device; 
identifying, by the one or more processing devices, a first content composite for delivery from a content provider system via one or more networks to the first endpoint media device, where the identifying the first content composite is based at least in part on the blockchain data; 
 causing transmission of the first content composite where, consequent to delivery of the first content composite to the first endpoint media device, the first endpoint media device or a second endpoint media device performs at least one operation relating to the first content composite; and
processing, by the one or more processing devices, at least one communication received from the first endpoint media device or the second endpoint media device, wherein the at least one communication is triggered by a read flag included in the first content composite and is indicative of the .
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/